Title: To Benjamin Franklin from [Benjamin Sowden], 19 December 1777
From: Sowden, Benjamin
To: Franklin, Benjamin


Sir,
Holland Friday Decr 19 1777
The 16 of last Octr. Mr. Arrenberg dispatched a Letter of mine to his Correspondent in Paris, to be delivered to you. It was an answer of Your last to me concerning the Price, and containing a Specimen of the non Pareil of Enschede at Haerlem. Besides these it contained the following Articles: a recommendation of Mr. Arrenberg as one of the most proper Persons you could employ in this Country for Printing the Bibles; a detail of the terms on which he was willing to engage; and my offer to correct the Press, a work to which I am not a Stranger; Arrenberg’s objections to your Scheme of transporting the Frames, when set, to America, shewing the great expence and inconvenience, if not the utter impracticability of executing it after the intended number of Copies are wrought off in this Country, and his advice that you should have no more Letters cast than would serve to set five, or six sheets at once; an offer from a Merchant here to supply you with the quarto Bibles wanted for America, with his terms; a request that you would be so good as to write to Mr. Arrenberg, and address your Letter to him, not as Courantier, but only as Libraire.
That Gentleman having heard nothing since that time is apprehensive, as well as myself, that the above mentioned never reached you, and should take it as a favour to inform us on this head as soon as your more important affairs will conveniently admit. Should you do me that honor please to address your Letter to me under Cover, as you once did, to Messrs. Coysgarne and Lloyds, Merchants in this City.
Mr. Gordon in his Letter to me, mentions an American Gentleman of his acquaintance who went from Boston to Paris with the Express concerning Burgoyne’s surrender. He told me that this Friend of his intended to go from Paris, thro’ this Country, to England, where he hoped to spend some time unknown. His name I have now forgot, but as it is highly probable you know him, I wish you would disuade him from the attempt, because, Sir, you must be sensible that since the suspension of the habeas corpus act, it would expose him to great danger of loosing his Liberty. If he is resolved upon going, and takes this place in his route, please to let him know that I shall be glad to render him every Service in my Power to facilitate his passage to England, and to prevent his being discovered while there, but that he must not discover himself to any Person here but me, the Generality of the English settled here being violent partizans of the present Ministry.
Most heartily do I congratulate you on the late brilliant Success of the Provincial Arms at Saratoga, hoping it will produce the most salutary events in favour of your Army under the Command of Genl. Washington, to the speedy emancipation of N. America from her present cruel Invaders and all tyrannical claims and the establishment of her Liberty and prosperity upon a solid and lasting Basis.
T’other Day I had the honour of a visit from your worthy Friend Dr. Ingenhausen, whom Dr. de Monchy introduced to me, and who brought me a bundle of American Courants, which after perusing I sent to Mr. Arrenberg, who desired me to return you his grateful acknowledgements for the favour. I was highly entertained with the Dr.’s Conversation, and have the pleasure to inform You that He was perfectly well last Wednesday, when he set out for Brussells, from whence he proposes to go soon to London, and spend a great part of the winter. I could not help observing to him that his having been lately with you, if known in London, would be no recommendation of him at the west end of Town. His Answer, accompanied with a Smile, was, that tho’ he gloried in the honor of Dr. Franklin’s acquaintance and Friendship, prudential considerations would prevent his boasting of it in the Region of St. James.
I shall be much obliged to you, Sir, to forward the two inclosed Letters. That for Carolina is from London, and I had made it up in mine, to Mr. Gordon, had I not imagined you could send it to Charles Town a nearer way than round by Boston. If I am mistaken, be so good as to send them both under Cover to Mr. Gordon.
Most heartily do I wish that your Life and health may long continue, and in consequence of your Brave Countrymen’s gathering the Laurels of Victory that you may soon wreathe them, and be wreathed yourself, with the Olives of an equitable and lasting Peace. With this, and every good wish for your Personal and national prosperity, I take my leave of you at present, and am, Sir, your very respectful Friend and obliged humble Servant.
 
Addressed: To / Dr Franklin
Notation: Sowden
